NUMBER 13-21-00266-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JAMES LEWIS COQUAT,                                                             Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 156th District Court
                         of Live Oak County, Texas.


                                         ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This cause is before this Court on appellee the State of Texas’s fourth motion for

extension of time to file brief. Appellee’s brief was initially due to be filed on December 6,

2021. This Court granted three motions filed by appellee for extensions of time to file the

brief, and the brief was due on July 18, 2022. Appellee’s counsel represents in his motion

that he is currently preparing for trial in three murder cases and has been dealing with a
serious health issue for the past eight weeks.

       We GRANT appellees’ fourth motion for extension of time and ORDER appellee’s

brief to be filed on or before Wednesday, August 17, 2022. No further extensions of time

will be granted.

                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
26th day of July, 2022.




                                            2